COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Dennis Gallien v. The State of Texas

Appellate case number:    01-22-00398-CR

Trial court case number: 1541083

Trial court:              339th District Court of Harris County

        Counsel for appellant has filed a motion to transfer volume 5 of the reporter’s record filed
in 01-19-00882-CR to this case. Both case number 01-19-00882-CR and this case share the same
parties and arise from the same trial court case. We held this motion for a response but none was
filed.
        We grant the motion and direct the Clerk of this Court to transfer a copy of Volume 5
of the reporter’s record in case number 01-19-00882-CR to this case.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___October 6, 2022____